DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 05/24/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-17 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10 and 20 now recite:
extracting image header information from an image header information data segment of an image file, the image header information including image feature information indicating whether there is transparency data in the image file; and 
in accordance with a determination, based on the image feature information, that the image file comprises transparency data: 
obtaining RGBA data corresponding to a first image in the image file;
separating the RGBA data to obtain RGB data and transparency data of the first image, the RGB data being color data comprised in the RGBA data, and the transparency data being transparency data comprised in the RGBA data;
encoding the RGB data of the first image using a predefined video encoding mode, to generate first stream data; 
encoding the transparency data of the first image using the predefined video encoding mode, to generate second stream data; 
extracting frame header information from a frame header information data segment of the image file, the frame header information indicating a stream data segment of the image file; and 
combining the first stream data and the second stream data into the stream data segment of the image file indicated by the frame header information, wherein the stream data segment of the image file is described using a video frame data segment.
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim steps of ‘encoding the RGB data’, ‘encoding the transparency data’, ‘extracting frame header information’, ‘combining the first stream data and the and second stream data’, all ‘in accordance with a determination, based on the image feature information, that the image file comprises transparency data’ in the application as filed.
	The independent claims further recite “extracting image header information from an image header information data segment of an image file... extracting frame header information from a frame header information data segment of the image file”. Claims 1, 10 and 20 are all directed to the encoding aspect of the invention. Nowhere in the original disclosure it is extracted image/frame header information from an image/frame header information data segment in order to/before encoding steps.
 Claims 5 and 14 recite “generating the image header information and the frame header information that correspond to the image file, wherein the frame header information is used to indicate the stream data segment of the image file”; however, their respective parent claims recite “extracting image header information from an image header information data segment of an image file... extracting frame header information from a frame header information data segment of the image file”. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description on the generation of existing(extracted) “image header information” and “frame header information” in the application as filed.
Claim 6 and 15 recite “writing the frame header information into a frame header information data segment of the image file” and claims 7 and 17 recite “writing the frame header information into a frame header information data segment of the image file”; however, their respective parent claims recite “extracting image header information from an image header information data segment of an image file... extracting frame header information from a frame header information data segment of the image file” and “generating the image header information and the frame header information that correspond to the image file”. This necessarily suggest “image header information” and “frame header information” in their respective “image header information data segment” and “frame header information data segment” are being written over with their respective extracted/generated “image header information” and “frame header information”. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description on overwriting existing “image header information” and “frame header information” in their respective image/frame “header information data segment” with extracted/generated “image header information” and “frame header information” in the application as filed.

Claims 5 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 14 recite “generating the image header information and the frame header information that correspond to the image file, wherein the frame header information is used to indicate the stream data segment of the image file”; however, their respective parent claims recite “extracting image header information from an image header information data segment of an image file... extracting frame header information from a frame header information data segment of the image file”. It is not definite whether a new instances of the “image/frame header information” is being generated or the same instances of “image/frame header information” is being created.

Claims 6-7 and 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite “writing the frame header information into a frame header information data segment of the image file” and claims 7 and 17 recite “writing the frame header information into a frame header information data segment of the image file”; however, their respective parent claims recite “extracting image header information from an image header information data segment of an image file... extracting frame header information from a frame header information data segment of the image file” and “generating the image header information and the frame header information that correspond to the image file”. It is not definite which instances of the “image header information” and “frame header information” (i.e. the extracted or generated instances) are being written into the image/frame “header information data segment”.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488